DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10537685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a dosing mechanism including a dose setting element coupled to a first element that rotates relative to a second element about a main axis. Both the first and second element are coupled via a sleeve shaped stop element that forms a stop counter abutment. The sleeve shaped stop elements rotates about a second rotation axis that is offset parallel or offset at an angle to the main rotation axis. The closest prior art is Klitgard et al. (US 6,582,404 B1). Klitgard teaches a dosing mechanism having a dose setting element coupled with a first element and rotatable about a second element along a main axis. Klitgard also teaches a sleeve-shaped stop element that rotates about the main axis. However, Klitgard does not teach the sleeve-shaped stop element rotates about a secondary rotation axis that is offset from the main rotation axis. No combination of art teaches a stop sleeve that rotates along a secondary axis offset from the main axis. Therefore, by reciting, in combination with the other structural elements, the sleeve-shaped stop element is rotatable about a secondary rotation axis that is offset parallel to or offset at an angle to the main rotation axis, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783